DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/16/2020 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 3/27/2019. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Title Objections
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Restriction/Election of Species
Applicant's election with traverse of Species II and Species A (Claims 1-4, 6-9 and 11-12) in the reply filed on 2/1/2022 is acknowledged.  
The traversal is on ground(s) that Applicant traverses the election as it would not be unduly burdensome for the Examiner to search the invention without an election of Species I and II and/or Species A and Bas the Examiner has not identified different classes or subclasses for the Species I and II or Species A and B. Further, Applicant respectfully submits that Applicant would be faced with an undue burden and expense if forced to file multiple divisional patent applications on the related species set forth in the Office Action” and the Office respectfully disagrees.
These remarks are not found persuasive because it remains the Office’s stance that not identifying difference classes is not a requirement for an “Election of Species”. The Office must merely demonstrate that the species are independent and distinct, that they are not obvious variants of each other. Further, there is burden for the Office searching these distinct species because these four distinct and separate species would add a burden to the Examiner, requiring separate search strategies, separate database queries and finally separate analysis and therefore the election of a single Specie was required. Therefore the Office respectfully disagrees with Applicants election with traverse. 
Therefore the requirement is still deemed proper and is therefore made FINAL.



Status of Application
Claims 1-12 are pending. Claims 5 and 10 have been withdrawn from consideration. Claims 1 and 12 are the independent claims. This Non-Final Office action is in response to the “Election of Species” received on 2/1/2022. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Objections
Claim 7 has typographical errors that need to be corrected. 
Claim 7 states “configured to based on a result detected by the status sensor” and should read” and “configured to, based on a result detected by the status sensor” and should read”.
This Office suggests going through all claims and looking for similar errors as the above listed errors, as the above list was exemplary in nature and by no means exhaustive.  Appropriate action is required.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 4 and 6 state “monotonously” and this term is unclear to what is meant as the metes and bounds for this term. When looking at the specification and looking at applicant’s specification, is unclear what does this means? Does this mean only 1 to 1 ratio, like linear, as the figures show, or does this mean only 1 output for many outputs? As currently presented, claims 4 and 6 fail to clearly recite the metes and bounds of the claims and are thus indefinite. The Office will interpret any output as reading on this. Does Appropriate action is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-9, and 11-12 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Otani (Japanese Patent Publication 2009090686).
With respect to Claim 1: Otani discloses “A control apparatus for a vehicle provided with a steer-by-wire system” [Otani, ¶ 0001-0002 and 0005]; 
“the vehicle including a steering actuator configured to turn a wheel of the vehicle” [Otani, ¶ 0006-0008, 0011-0012]; 

“and a steering sensor configured to detect a rotation of the steering wheel” [Otani, ¶ 0006-0008, 0011-0012, and 0017-0019]; 
“the control apparatus comprising an electronic control unit configured to: execute normal steering control for” [Otani, ¶ 0017-0019]; 
“according to the rotation of the steering wheel, turning the wheel by controlling the steering actuator” [Otani, ¶ 0024 and 0026-0029]; 
“and applying a reaction torque to the steering wheel by controlling the reaction actuator” [Otani, ¶ 0024 and 0026-0029]; 
“when an activation condition including that the normal steering control is not needed is satisfied” [Otani, ¶ 0024 and 0026-0029]; 
“execute rotation suppression control for suppressing the rotation of the steering wheel without prohibiting the rotation of the steering wheel” [Otani, ¶ 0024 and 0026-0029]; 
“and in the rotation suppression control, acquire a steering speed or steering torque of the steering wheel as a steering parameter based on a result detected by the steering sensor” [Otani, ¶ 0024 and 0026-0029]; 
“determine a rotation suppression torque for suppressing the rotation of the steering wheel based on the steering parameter” [Otani, ¶ 0024 and 0026-0029]; 
“and control the reaction actuator such that the rotation suppression torque is applied to the steering wheel” [Otani, ¶ 0024 and 0026-0029]. 
Claim 2: Otani discloses “The control apparatus according to claim 1, wherein: a first steering parameter is less than a second steering parameter; and the rotation suppression torque in a case where the steering parameter is the first steering parameter is less than the rotation suppression torque in a case where the steering parameter is the second steering parameter” [Otani, ¶ 0026-0029 and 0030-0033].
With respect to Claim 3: Otani discloses “The control apparatus according to claim 1, wherein, when the steering parameter falls within a predetermined range including zero, the rotation suppression torque is zero” [Otani, ¶ 0008, 0022, and 0024].
With respect to Claim 7: Otani discloses “The control apparatus according to claim 1 wherein: the vehicle further includes a status sensor configured to detect at least one of a status of the vehicle or a status of a driver of the vehicle” [Otani, ¶ 0009-0010, 0021, 0026-0029 and 0030-0033]; 
“and the electronic control unit is configured to, based on a result detected by the status sensor, detect a boarding action that the driver gets on the vehicle or an alighting action that the driver gets off the vehicle” [Otani, ¶ 0009-0010, 0021, 0026-0029 and 0030-0033];
“and at least while the boarding action or the alighting action is being performed, determine that the normal steering control is not needed and the activation condition is satisfied” [Otani, ¶ 0009-0010, 0021, 0026-0029 and 0030-0033].
Claim 8: Otani discloses “The control apparatus according  to claim 7, wherein: the status sensor includes at least any one of a door status sensor, a seat status sensor, an ignition sensor, or a driver monitor” [Otani, ¶ 0009-0010, 0021, 0026-0029 and 0030-0033]; 
“the door status sensor is configured to detect an open or closed state and locked state of a door of the vehicle; the seat status sensor is configured to detect whether the driver is seated on a driver seat; the ignition sensor is configured to detect whether an ignition is on or off; and the driver monitor is configured to detect the status of the driver” [Otani, ¶ 0009-0010, 0021, 0026-0029 and 0030-0033].
With respect to Claim 9: Otani discloses “The control apparatus according to claim 7, wherein; the electronic control unit is configured to start the rotation suppression control in response to turning off of an ignition or a start of the alighting action; and the electronic control unit is configured to stop the rotation suppression control in response to completion of the alighting action” [Otani, ¶ 0009-0010, 0021, 0026-0029 and 0030-0033].
With respect to Claim 11: Otani discloses “The control apparatus according to claim 1, wherein: the electronic control unit is configured to execute autonomous driving control for controlling autonomous driving of the vehicle” [Otani, ¶ 0009-0010, 0021, 0026-0029 and 0030-0033];
 “and the electronic control unit is configured to, while the autonomous driving control is being executed, determine that the normal steering control is 
With respect to Claim 12: all limitations have been examined with respect to the apparatus in claim 1. The method taught/disclosed in claim 12 can clearly perform the apparatus of claim 1. Therefore claim 12 is rejected under the same rationale.
                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 4 and 6 are rejected under 35 USC 103 as being unpatentable over Otani (Japanese Patent Publication 2009090686) in view of  Bohner et al. (United States Patent 5,896,942).
With respect to Claim 4: While Otani discloses “The control apparatus according to claim 3, wherein the rotation suppression torque is supplied based on the steering parameter” [Otani, ¶ 0009-0010, 0021, 0026-0029 and 0030-0033];
Otani does not specifically state how the parameter is measured or how the suppression is supplied.
Bohner, which is also steering apparatus teaches “wherein, when the steering parameter falls outside the predetermined range, the rotation suppression torque monotonously increases with the steering parameter” [Bohner, Col 4 line 59-Col 5 line 35].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bohner into the invention of Otani to not only include using the movement of the steering wheel to control the reaction force as Otani discloses but to also control the reaction force variably based on the variable steering wheel movement as taught by Bohner with a motivation of creating a more robust system that can 
With respect to Claim 6: While Otani discloses “The control apparatus according to claim 3, wherein the rotation suppression torque is supplied based on the steering parameter” [Otani, ¶ 0009-0010, 0021, 0026-0029 and 0030-0033];
Otani does not specifically state how the parameter is measured or how the suppression is supplied.
Bohner, which is also steering apparatus teaches “wherein, in an entire range of the steering parameter, the rotation suppression torque monotonously increases with the steering parameter” [Bohner, Col 4 line 59-Col 5 line 35].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bohner into the invention of Otani to not only include using the movement of the steering wheel to control the reaction force as Otani discloses but to also control the reaction force variably based on the variable steering wheel movement as taught by Bohner with a motivation of creating a more robust system that can account for different forces on the wheel and allow for more focused control. 
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JESS WHITTINGTON/Examiner, Art Unit 3669